Woods, C. J.,
while concurring in the wisdom, of a law which should permit a wife to join her husband in the adoption of a child, does not think that, under existing statutes, she has that power. It is conceded in the opinion that the right to adopt exists only by the statute; and, this being so, the right can not, by reason of the general words employed, be regarded as extending to any person under general legal disability. If it extends to a feme covert, there is no reason in the statute or in principle for denying it to an infant or insane person; and if, by force of the statute, a wife has power to join her husband in adopting, she may adopt without his concurrence or consent.